Case: 11-41386     Document: 00511936598         Page: 1     Date Filed: 07/27/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 27, 2012
                                     No. 11-41386
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LOUIS JAMES JOULEVETTE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:06-CR-69-1


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        In 2007, Louis James Joulevette, federal prisoner # 06561-078, pled guilty
to possession with intent to distribute 50 grams or more of cocaine base (crack
cocaine) in violation of 21 U.S.C. § 841(a)(1). He was sentenced to 120 months
in prison to be followed by five years of supervised release. He appeals the
district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a reduction of
sentence. Joulevette based the motion on Amendment 750, which altered the
Sentencing Guidelines base offense levels for crack cocaine. We review the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-41386    Document: 00511936598        Page: 2   Date Filed: 07/27/2012

                                  No. 11-41386

denial of a § 3582 motion for abuse of discretion. United States v. Larry, 632 F.3d
933, 936 (5th Cir. 2011).
      Joulevette argues that the district court abused its discretion in denying
his § 3582(c) motion based on his classification as a career offender because it
failed to acknowledge its authority under Amendment 750 to reduce his sentence
below the amended guideline range because he originally received a below-
guideline sentence based on the sentencing court’s grant of the Government’s
U.S.S.G. § 5K1.1 motion for a reduction based on his substantial assistance. The
Government has filed a motion for summary affirmance, or, alternatively, for an
extension of time within which to file a brief.
      Because Joulevette’s sentencing range was not calculated using the drug
quantity table, but the career offender guideline, Amendment 750 does not
amend his applicable guideline range, and he is not eligible for a sentence
reduction. See Fair Sentencing Act, Pub. L. No. 111-220, § 2(a)(1), 124 Stat.
2372 (2010); United States v. Anderson, 591 F.3d 789, 791 (5th Cir. 2009).
Furthermore, because Amendment 750 yielded no amended guideline range in
this case, the substantial assistance exception to the limit on the amount a
sentence can be reduced is not applicable to Joulevette.              See U.S.S.G.
§ 1B1.10(b)(2)(B), cmt. n.3.
      Accordingly, Joulevette has not shown that the district court abused its
discretion in denying his motion for a reduction of his sentence. See Larry, 632
F.3d at 936. The Government’s motion for summary affirmance is GRANTED,
the Government’s motion for an extension of time is DENIED as moot, and the
judgment of the district court is AFFIRMED.




                                        2